                       1
                       2

                       3

                       4

                       5

                       6                                  UNITED STATES DISTRICT COURT
                       7                                 EASTERN DISTRICT OF CALIFORNIA
                       8
                       9       JAMES MOSLEY,                                   Case No. 1:18-cv-00557-DAD-SAB
                    10                            Plaintiff,                   ORDER GRANTING JOINT
                                                                               STIPULATION TO CONTINUE THE
                    11         v.                                              NON-EXPERT DISCOVERY CUT-
                                                                               OFF DEADLINE
                    12         ASHLEY FURNITURE
                               INDUSTRIES, INC.,
                    13         STONELEDGE FURNITURE, LLC,
                               and DOES 1 to 25, inclusive,
                    14
                                                  Defendants.
                    15

                    16
                                        Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the non-expert
                    17
                               discovery cut-off deadline is continued to March 15, 2019 for the limited purpose of conducting the
                    18
                               depositions of Zeus Saavedra and Denny Barrera. The cut-off for all other non-expert discovery
                    19
                               remains February 22, 2019.
                    20

                    21         IT IS SO ORDERED.
                    22
                               Dated:     February 5, 2019
                    23                                                          UNITED STATES MAGISTRATE JUDGE
                    24

                    25

                    26
                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
